Citation Nr: 9931195	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  91-38 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 40 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
transurethral resection of the prostate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1990 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
compensable rating for prostatitis.  This appeal also arises 
from an April 1991 rating decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a transurethral 
resection of the prostate.

These claims were previously before the Board and were the 
subject of a June 1992 Board remand which requested an 
examination of the veteran's prostatitis.

These claims were again before the Board and were the subject 
of a May 1994 Board remand which requested an examination of 
the veteran's prostatitis, requested that medical records be 
obtained and associated with the veteran's claims folder, and 
requested that the veteran be issued a statement of the case 
on the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a transurethral resection of the prostate so 
that he could perfect an appeal.

These claims were again before the Board and were the subject 
of an October 1996 Board remand which requested an 
examination of the veteran's prostatitis, requested that 
medical records be obtained and associated with the veteran's 
claims folder, requested that the veteran's representative be 
clarified, and which requested that the RO readjudicate the 
veteran's claim and apply the amended criteria for the 
evaluation of genitourinary conditions.

These claims were again before the Board and were the subject 
of a March 1999 remand which requested that the veteran be 
scheduled for a Travel Board hearing with a Member of the 
Board.

The requested development has been completed and this claim 
is again before the Board.  The Board notes that during the 
pendency of this appeal, the veteran established entitlement 
to an increased rating of 40 percent for prostatitis by means 
of a November 1997 rating decision.  However, as that claim 
does not represent a grant of total benefits sought on 
appeal, this claim remains before the Board.

The Board notes that at the veteran's June 1999 personal 
hearing before the undersigned he also claimed entitlement to 
special monthly compensation based on the loss of use of a 
creative organ and also claimed entitlement to service 
connection for a mental disorder secondary to his 
genitourinary disorder.  The Board notes that the RO has not 
issued a decision on those claims and no appeal has been 
perfected on those claims.  Therefore, those claims are not 
before the Board and are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The evidence shows that the veteran's prostatitis is 
productive of a voiding dysfunction requiring the use of an 
appliance and the wearing of absorbent materials which must 
be changed more than four times per day.

2.  The maximum schedular rating for a voiding dysfunction is 
60 percent.

3.  The December 1983 Board decision which denied entitlement 
to service connection for a transurethral resection of the 
prostate is final.

4.  The evidence submitted subsequent to the December 1983 
Board decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for transurethral resection of the prostate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating of 60 
percent, but not greater, are met for prostatitis.  38 C.F.R. 
§38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (1999).

2.  The December 1983 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 3.104 (1999).

3.  The evidence received subsequent to the December 1983 
Board decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for transurethral resection of the prostate.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 40 percent disabling.

The veteran contends that his prostatitis is more severe than 
currently evaluated warranting an increased rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and an increased 
rating of 60 percent for prostatitis is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

The veteran established service connection for prostatitis by 
means of a September 1969 rating decision, which assigned a 
noncompensable disability rating.  That rating was continued 
by an August 1990 rating decision, which is the subject of 
this appeal.  During the pendency of this appeal, the veteran 
established entitlement to an increased rating of 40 percent 
for prostatitis by means of a November 1997 rating decision.  
However, as that rating does not represent a grant of full 
benefits sought on appeal, this claim remains before the 
Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are evaluated 
pursuant to the criteria found in Diagnostic Code 7527 of the 
Schedule.  38 C.F.R. § 4.115b (1999).  Under those criteria, 
prostate disabilities are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b (1999).  The criteria for evaluation of voiding 
dysfunction provide for a rating of 40 percent where the 
evidence shows urine leakage, urine frequency, or obstructed 
voiding requiring the wearing of absorbent materials which 
must be changed two to four times per day.  A rating of 60 
percent is provided where the evidence shows urine leakage, 
urine frequency, or obstructed voiding requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day.  Neither the 
criteria for voiding dysfunction nor the criteria for urinary 
tract infection provide for a rating in excess of 60 percent.  
38 C.F.R. § 4.115a (1999).

The criteria for evaluation of genitourinary disorders were 
amended during the pendency of the veteran's appeal, 
effective February 17, 1994.  See 59 Fed. Reg. 2527 (Jan. 18, 
1994); 59 Fed. Reg. 14,567 (Mar. 29, 1994); 59 Fed. Reg. 
46,339 (Sept. 8, 1994).  Pursuant to the criteria in effect 
prior to February 17, 1994, prostate gland injuries, 
infections, hypertrophy, and post-operative residuals were 
rated pursuant to Diagnostic Code 7527, which provided that 
the disability would be rated as for chronic cystitis, 
depending upon the functional disturbance of the bladder.  
38 C.F.R. § 4.115 (1993).  The criteria for the evaluation of 
chronic cystitis, found in Diagnostic Code 7512, provided 
that the disability would warrant a rating of 40 percent 
where the evidence showed severe chronic cystitis with 
urination at intervals of one hour or less; contracted 
bladder.  A 60 percent rating was warranted where the 
evidence showed that incontinence existed, requiring the 
constant wearing of an appliance.  The Schedule did not 
provide for a rating in excess of 60 percent for chronic 
cystitis.  38 C.F.R. § 4.115, Diagnostic Code 7512 (1993).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to February 17, 1994, and the criteria in effect subsequent 
to that date, to determine which may be more favorable to the 
veteran.

A March 26, 1990, VA medical report notes that the veteran 
complained of decreased force of stream, double stream, 
incomplete emptying, intermittent stream, and nocturia four 
to five times per night.

A May 21, 1990, VA medical report notes chronic dysuria with 
occasional urethral discharge.

A July 9, 1990, VA medical report notes nocturia five to six 
times per night.  

A March 28, 1991, private medical report notes that the 
veteran complained of pain in the penis at all times 
especially when urinating.  There was bladder pain.  The 
veteran reported the need to urinate at least once per hour.  

A July 20, 1992, VA examination found that the veteran 
complained of constant lower abdominal pain, increased 
frequency of urination, dysuria, and hematuria.

A March 7, 1994, private medical report notes that the 
veteran had problems with a slow stream.  The stream split 
and he felt like he was not emptying.  He had nocturia six to 
seven times.  He was also passing mucus.  He was examined and 
cytoscoped.  The examination found very, very slow flow.  His 
prostatic fossa was not recurrent of tumor or obstruction but 
had some significant amount of mucus that was irrigated.

A March 29, 1994, private medical report notes that the 
veteran was taught to self-catheterize and did very well.

A June 16, 1994, VA examination notes that the veteran 
complained of frequent abdominal pain, difficulty in 
urination with pain on urination, hematuria, and dysuria.  
The veteran was not able to pass urine and had to catheterize 
himself in the morning and evening as needed.  He complained 
of pain in the scrotal area all the time.

A December 6, 1994, VA examination notes that the veteran 
complained of painful urination and frequency.  The veteran 
also stated that he had a split stream and felt that he was 
not completely emptying.  He also had to self-catheterize.  
Examination found that the veteran had a 1+ enlarged, smooth 
prostate.  The veteran's frequency of urination was 24 times 
per 24 hours.  There was no known pyuria.  He had both pain 
and tenesmus.  However, the examiner found that the veteran 
did not have any incontinence requiring pads or appliance.

A November 21, 1996, VA examination notes that the veteran 
complained of frequent urination, dribbling, and painful 
urination and he wore a diaper.  The examiner found that the 
veteran continued to have symptoms of urinary frequency, 
hesitation, dysuria, and painful urination as a result of his 
prostatitis.  He had inflammation of the prostate as well a 
tender prostate.  He was being checked for infection.  He did 
have urinary leakage and had frequency of urination.  He did 
not have any obstruction during voiding, but had urination 
frequency, urgency, and hesitancy, with poor stream of urine.  
The veteran continued to have leakage and wore a diaper.  He 
changed the diaper about four times per day.  He voided 
frequently, almost constantly during the day time.  He got up 
six to seven times at night to void, which disturbed his 
sleep, and he only produced a small amount of urine.  
Sometimes he had a frequency of almost every hour.  He had to 
stay close to the restroom at work and take a diaper and a 
urinary catheter with him.  His daytime urination was hourly.  
He felt the he had not emptied his bladder all the way.  The 
veteran went to the bathroom to void more in the day than the 
night.  The veteran was being continuously catheterized three 
to four times a day with self-catheterization as he felt he 
did not empty all the way.  He had to strain to pass water.  
He did not have a stream.  The stream split and usually 
dribbled and he would wet his pants and feet.  The veteran 
wore a diaper constantly due to urinary incontinence.  He 
needed to catheterize due to the sensation of feeling of 
fullness, discomfort, and pain.  He continued to have 
nocturnal frequency and dysuria due to chronic prostatic 
inflammation.  Rectal examination showed the prostate 
enlarged, firm, and tender to palpation.  The veteran felt 
paresthesia and hypersensitivity around the suprapubic 
region.

At his June 16, 1999, hearing before the undersigned, the 
veteran complained of pain in the crotch area.  He stated 
that he had to catheterize himself three to four times per 
day and wear pads, with between five and seven changes per 
day.  He complained of painful urination and getting up to 
urinate six to eight times per night.

The Board finds that the evidence of record does not show 
that the veteran has incontinence which requires the constant 
use of an appliance such that a rating greater than 40 
percent could be granted pursuant to the regulations in 
effect prior to February 17, 1994.  While the evidence does 
show that the veteran uses a catheter to self-catheterize, 
the evidence does not show that the veteran constantly wears 
a catheter or any other appliance.  Therefore, the Board 
finds that the criteria for a rating greater than 40 percent 
were not met pursuant to the criteria for evaluation in 
effect prior to February 17, 1994.

However, the Board finds that the criteria for an increased 
rating of 60 percent are met pursuant to the criteria for 
evaluation in effect subsequent to February 17, 1994.  Those 
criteria require urine leakage, urinary frequency, or 
obstructed voiding requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  The Board notes that the evidence 
shows that the veteran wears absorbent materials which he has 
reported that he changes more than four times per day.  In 
addition, the veteran has reported that he uses a catheter to 
assist in voiding.  Therefore, as the amended regulations do 
not require constant use, but only the use of an appliance, 
the Board finds that the veteran meets the criteria for an 
evaluation of 60 percent pursuant to the criteria for 
evaluation in effect subsequent to February 17, 1994.

As the veteran has now been assigned the schedular maximum 
rating of 60 percent, the Board finds that the criteria for a 
higher schedular rating are not met, and thus the veteran's 
claim for a rating greater than 60 percent must be denied.  
See, McGrath v. Brown, 5 Vet.App. 57 (1993).  Nonetheless, 
the Chief Counsel of VA has held that the Board must address 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  The 
Board recognizes that this claim is not one involving a 
musculoskeletal injury or any limitation of motion and that 
the General Counsel's decision is not applicable.  The Board 
further notes that the Board is precluded from consideration 
of the award of extraschedular compensation by the Board in 
the first instance without such a claim first being referred 
from an agency of original jurisdiction to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, the Board also finds that the evidence does not show 
an exceptional or unusual circumstances which might warrant 
referral for consideration of extraschedular compensation.  
Most notably, the veteran's symptomatology appears to be 
precisely that contemplated by the schedular criteria, 
urinary frequency with the use of absorbent materials and an 
appliance.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 60 percent, but not 
greater, are met and a rating of 60 percent is granted for 
prostatitis subject to the laws and regulations governing the 
disbursement of monetary benefits.  38 C.F.R. §38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.115a, 
4.115b, Diagnostic Code 7527 (1999).


II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
transurethral resection of the prostate.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  When determining whether the veteran 
has submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet.App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran perfected an appeal of a May 
1983 rating decision denying his claim of entitlement to 
service connection for transurethral resection of the 
prostate.  The Board issued a December 1983 decision on that 
appeal and denied the veteran's claim of entitlement to 
service connection for transurethral resection of the 
prostate.  That Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  Therefore, pursuant to the Court's 
holding in Evans v. Brown, 9 Vet.App. 273 (1996), the Board 
will consider whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for transurethral resection of the 
prostate subsequent to the December 1983 Board decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  A disease or injury which is 
proximately due to or the result of a service-connected 
disability will also be service-connected.  38 C.F.R. § 3.310 
(1999).  Therefore, in order to produce evidence which bears 
directly and substantially upon his claims such that it must 
be considered to fairly decide the merits of those claims, 
the veteran must produce evidence, which in conjunction with 
the evidence already of record, shows that his transurethral 
resection of the prostate was incurred in or aggravated by 
his active service or is proximately due to or the result of 
a disease or injury incurred in or aggravated by service.  
The Board finds that there is no new evidence of record which 
shows that connection.

The evidence received subsequent to the December 1983 Board 
decision consists of VA and private medical records, lay 
statements in support of the veteran's claim, claims 
statements submitted by the veteran, and the transcript of 
the veteran's June 1999 personal hearing.

The veteran has submitted VA and private medical records.  
These records relate to the treatment of the veteran's 
current disabilities and include copies of VA, private, and 
service medical records considered at the time of the 
December 1983 Board decision.  However, those medical reports 
do not provide evidence which shows that the veteran's 
transurethral resection of the prostate was incurred in or 
aggravated by service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, to include the veteran's service-connected 
prostatitis.  Therefore, the Board finds that the medical 
evidence submitted subsequent to the December 1983 Board 
decision, while in part new, is not material because it does 
not bear directly and substantially on the specific matter of 
the veteran's claim, as it does not provide evidence that the 
veteran's transurethral resection of the prostate is related 
to service or proximately due to or the result of any disease 
or injury incurred in or aggravated by service, to include 
the veteran's service-connected prostatitis.  Such a showing 
would be required in order for the evidence to bear directly 
and substantially upon the veteran's claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the veteran's claim.

The veteran, in his claims statements, in a lay statement 
submitted from his spouse, and at his personal hearing, 
contends that his transurethral resection of the prostate is 
related to his service and is proximately due to or the 
result of his service-connected prostatitis.  However, he has 
not provided competent medical evidence which verifies that 
his transurethral resection of the prostate was incurred in 
or aggravated by service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  These statements relating to his claim are 
essentially the same as assertions the veteran made in 
connection with the prior claim, and therefore, do not 
constitute new evidence.  Furthermore, where a claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).  Lay persons are not 
qualified to render a medical opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  The veteran simply has not submitted competent 
medical evidence which shows that his transurethral resection 
of the prostate was incurred in or aggravated by service or 
is related thereto, or that any transurethral resection of 
the prostate is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, to 
include the veteran's prostatitis.  Therefore, the veteran's 
claims statements are not material as they do not bear 
directly and substantially upon the veteran's claim such that 
they must be considered in order to fairly decide the merits 
of the claim.

The Board finds that the veteran has not submitted evidence 
which shows that any transurethral resection of the prostate 
was incurred in or aggravated by service, or is etiologically 
related to service, or is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
Such evidence would be required in order for any new evidence 
to be material.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
transurethral resection of the prostate and that claim is not 
reopened.


ORDER

Entitlement to an increased rating of 60 percent, but not 
greater, for prostatitis is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for transurethral 
resection of the prostate and the benefits sought on appeal 
with regard to that claim remain denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

